Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 24-25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (previously cited, US 2012/0053084) (hereinafter “Gerber”) in view of Augustine et al (US 2005/0164161) (hereinafter “Augustine”).
Regarding claim 1, Gerber discloses an apparatus for observing a cell comprising: 	a. sample case including at least one cell holder holding a sample including the cell (multi-well plates including a plurality of cell holders (wells) configured to hold cells; see ¶ [0031], [0154], [0156] and [0179]; FIG. 10);  	an electrical stimulator including an electrode pair having a first electrode and a second electrode (an electrode assembly including a pair of electrodes having a first electrode (602) and a second electrode (604); see FIGS. 7A-7B and 10; ¶ [0154] and structure rather than function (see MPEP 2114). 	Gerber discloses that the distal end of the electrode pair may come in direct contact with the bottom of each of the cell holders (each well of the multi-well plate; see ¶ [0156]), but does not explicitly disclose wherein one electrode (first electrode) of the electrode pair is not in direct contact with the bottom of the cell holder while the other M.P.E.P. § 2144.04 V (C). 	Augustine discloses an apparatus of observing a cell comprising a cell holder (wells of multi-well plate; see FIG. 2A) and electrical stimulator including an electrode pair (first electrode (1) and a second electrode (3); see FIG. 2B; ¶¶ [0020] and [0194]). Augustine further discloses wherein the electrodes of the electrode pair can be arranged such that one electrode (first electrode 1) of the electrode pair is not in direct contact with the bottom of the cell holder (electrode (1) on side of the cell holder; see 
Regarding claim 24, modified Gerber further discloses wherein the second electrode has a tubular shape (the second electrode (604) has a tubular shape and surrounds the first electrode; see Gerber at  ¶¶ [0132], [0156] and [0195]; FIGS. 7A-7B and 10).
Regarding claim 25, modified Gerber further discloses wherein the first electrode is disposed in the second electrode (the second electrode (604) has a tubular shape and surrounds the first electrode; see ¶ [0132], [0156] and [0195]; FIGS. 7A-7B and 10).
Regarding claim 27, modified Gerber discloses all of the limitations as previously set forth.
Regarding claim 28, modified Gerber does not explicitly disclose wherein the first electrode is a pillar shape, and the second electrode is a pillar shape. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shapes of the first and the second electrodes of Gerber to have pillar shape since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV.B. One of ordinary skill in the art would have been motivated to make said modification for the purpose of selectively stimulating desired sections within the well containing the cells.
Regarding claim 29, modified Gerber does not explicitly disclose wherein the first electrode is a pillar shape, and the second electrode is planar. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date .
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Augustine as applied to claim 1 above, and further in view of Kojima et al. (previously cited, US 2005/0090005) (hereinafter “Kojima”).
Regarding claim 22, modified Gerber discloses all of the limitations as previously set forth. 	Modified Gerber does not explicitly disclose wherein the bottom of the cell holder has a concave shape in a depth direction.  	Kojima discloses an apparatus for observing a cell in a cell holder (multi-plate (11) including at least one well (13) for holding a cell) and an electrode coupled to a bottom of the well (see Kojima at ¶ [0112]-[0113], [0139] and [0189]; FIGS. 5-8). The bottom of the cell holder (well 13) having various shapes including a concave shape in a depth direction (see Kojima, ¶ [0112]-[0113]; FIGS. 5A-6). 	In view of Kojima, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified that shape of the bottom of the well of Gerber to have a concave shape, because Kojima discloses that the well holding the 
Regarding claim 23, Gerber further discloses wherein a tip of the first electrode extends more than a tip of the second electrode when the electrode pair is disposed in the cell holder of the sample case (see FIG. 10 of Gerber, reproduced below, which shows a tip of the first electrode (602) extending above an end of the second electrode .	
    PNG
    media_image1.png
    489
    645
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22-25 and 27-29 have been considered but are moot in view of a newly found prior art reference. Augustine et al is relied upon for disclosing a pair of electrodes that can be rearranged within a cell holder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dwyer et al (US 2004/0210036) discloses a multi-well plate including an electrode pair in which one of the electrode pair is arranged on the bottom . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.